ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that WALTER D. CLARK, formerly of EAST ORANGE, who was admitted to the bar of this State in 1986, and who was temporarily suspended from practice on April 24, 1991, and who remains suspended at this time, be disbarred for the abandonment of his law practice and his misconduct in the handling of six matters, which included gross negligence (RPC 1.1(a)), a pattern of neglect (RPC 1.1(b)), lack of diligence (RPC 1.3), failure to communicate (RPC 1.4), conduct prejudicial to the administration of justice (RPC 8.4(d)) and failure to cooperate with the ethics authorities (RPC 8.1(b));
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that WALTER D. CLARK be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by WALTER D. CLARK, which funds were restrained from disbursement by this Court’s Order of April 24, 1991, and it is further
*523ORDERED that WALTER D. CLARK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that WALTER D. CLARK comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that WALTER D. CLARK reimburse the Ethics Financial Committee for appropriate administrative costs.